Name: Commission Regulation (EC) No 1473/2004 of 18 August 2004 fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2003/2004 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  European Union law;  agricultural structures and production
 Date Published: nan

 19.8.2004 EN Official Journal of the European Union L 271/28 COMMISSION REGULATION (EC) No 1473/2004 of 18 August 2004 fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2003/2004 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables (1), and in particular Article 9(8) thereof, Whereas: (1) Article 9(4) of Regulation (EC) No 2201/96 provides for aid to be granted to storage agencies for the quantities of sultanas, currants and dried figs that they buy in and for the actual duration of storage. (2) Article 3 of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), lays down the dates of the marketing years. (3) The storage aid for unprocessed dried grapes and unprocessed dried figs from the 2003/04 marketing year should be fixed and, to that end, account should be taken of Article 7 of Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs (3) and of the fact that the storage aid is to be calculated on the basis of the technical cost of storage and of financing the buying-in price paid for the products. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For products from the 2003/2004 marketing year, the storage aid provided for in Article 9(4) of Regulation (EC) No 2201/96 shall be: (a) EUR 0,1106 per day and per tonne net weight until 28 February 2005 and EUR 0,0846 per day and per tonne net weight from 1 March 2005 for dried grapes, (b) EUR 0,0949 per day and per tonne net weight for dried figs. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 29.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1132/2004 (OJ L 219, 19.6.2004, p. 3). (3) OJ L 192, 24.7.1999, p. 33.